DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 7, 9-12, 15, 17-18, 20-22 are pending.  Applicant’s previous election of claims 7, 9-11 and 15, 17-18 still applies and claims 12 and 20-22 remain withdrawn.
Response to Amendment
Applicant’s amendment of 04/26/22 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 7, 9-11, 15, 17-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites “containing a cyclic compound structure having a carbonyl group in the cyclic structure comprising a cyclic structure” which appears to have improper syntax and is vague.
The above language is also vague because it is unclear if the resin is required to have a cyclic group that bears a carbonyl group or if the resin is formed from a cyclic compound that has a carbonyl group.  In this regard, it appears that the references cited by Applicant for forming the “resin containing a cyclic compound structure having a carbonyl group in the cyclic structure” (see [0022] of the present PGPub) appear to teach resins that use a lactone monomer (a monomer with a cyclic structure and a carbonyl group) that copolymerizes via a ring opening reaction, such that the repeating unit in the resin corresponding to the lactone monomer no longer has a ring/cyclic structure in the final resin.  For example, [0022] of the present PGPub refers to the Watanabe reference (cited below) which teaches the following non-cyclic repeating unit derived from a lactone monomer (page 3).

    PNG
    media_image1.png
    89
    300
    media_image1.png
    Greyscale

The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 7, 9-11, 15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dosaki et al. (JP 2000185375, provided by Applicant with translation) in view of Watanabe et al. (JP 08-151411, provided by Applicant with translation) in view of Kumaki et al. (JP 2003-105154, provided by Applicant with translation) in view of Oshita et al. (U.S. 2007/0111005).
Regarding claims 7, 9-11, 15, 17-18, Dosaki teaches a barrier film comprising a base substrate, a vapor deposited aluminum oxide layer (corresponding to the claimed inorganic layer, as in claims 11, 17-18) and a protective layer of polyvinyl alcohol formed over the aluminum oxide layer (corresponding to the claimed layer order) at a thickness of 5-50 nm (overlapping claims 10, 15).  The claimed thickness of the protected layer is also obvious (independent of the overlapping range discussed above) because the layer provides protection and therefore the thickness is an art-recognized result effective variable that would have been obvious to adjust, including to values within the claimed range, as part of the optimization of the degree of protection provided by the layer to the overall film.
Dosaki does not disclose that the polyvinyl alcohol resin has the claimed “cyclic compound structure.”  However, both Watanabe and Kumaki (independently or taken together) teach the claimed polyvinyl alcohol resin.
Watanabe is also directed to polyvinyl alcohol resin used in barrier applications ([0002]) and providing protective properties ([0049]) and teaches that the polyvinyl alcohol may be a copolymerized with lactone monomers (as in claim 9  and corresponding to the claimed “cyclic compound structure”) to control various beneficial properties (e.g., flexibility, fluidity, water solubility, etc.) ([0009]-[0016], [[0022], [0031], [0049]).  Thus, it would have been obvious to have used the polyvinyl alcohol resin from Watanabe as the polyvinyl alcohol resin called for by Dosaki because Watanabe teaches that it is suitable for the same intended purpose (protective/barrier film) and because the properties (e.g., flexibility, fluidity, water solubility, etc.) of the resin can be adjusted.
Kumaki is also directed to polyvinyl alcohol resin suitable for use in packaging films ([0021]) and teaches that polyvinyl alcohol copolymerized with lactone monomers (as in claims 9 and corresponding to the claimed “cyclic compound structure”) allows for water solubility to be controlled while providing good protective properties (e.g., strength, acid-alkali resistance and heat resistance) ([0006]-[0010]).  Thus, it would have been obvious to have used the polyvinyl alcohol resin from Kumaki as the polyvinyl alcohol resin called for by Dosaki because Kumaki teaches that it is suitable for the same intended purpose (packaging film) and because it provides protective properties (see above) as well as having controlled water solubility.
Modified Dosaki does not teach the claimed linear polysiloxane mixed with the polyvinyl alcohol.  However, Oshita is also directed to resins used in gas barrier laminates (see abstract) and teaches that a linear condensate of tetramethoxysilane (e.g., dimer to decamer, that is produced by hydrolyzing at least part of the alkoxygroups and then controlling the degree of condensation) may be included with the resin to provide improved (“excellent”) gas barrier properties ([0015]-[0028], [0057]).  Oshita also teaches that the condensate may be combined with polyvinyl alcohol resins ([0060]).  The above linear condensate is a linear polysiloxane as claimed.  Thus, it would have been obvious to have included the polysiloxane of Oshita with the polyvinyl alcohol resin in modified Dosaki (producing an organic-inorganic mixed layer) in order to improve the gas barrier properties of that layer in the overall film as taught by Dosaki.  
The above condensate is not disclosed as having the properties of claim 7, however, the ratio of Si-O-Si bonds to Si-OH bonds taught by Oshita in modified Dosaki appears to overlap the claimed property.  That is, the linear condensate may have, e.g., a condensation degree of 4 (i.e., having 4 silicon atoms, 3 siloxane bonds, and 10 OR groups) formed by hydrolyzing two of the four alkoxy groups in each of the tetralkoxysilane monomers (“at least a part of the…alkoxy group is substituted by a hydroxyl group through hydrolysis” [0024]).  This would result in, e.g., two terminal OR groups (one on each end) being OH groups and the rest being alkoxy groups, such that there are three siloxane bonds and two OH groups yielding a v1/v2 ratio of 1.5 (because v1 and v2 are proportional to the number of siloxane bonds and OH groups, respectively).  Dividing that number by 50 nm (within the thickness range of modified Dosaki) yields 0.030, which is within the claimed range such that the broader ranges of modified Dosaki overlap the claimed range of claim 7.  
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that the 112 rejections are resolved by the present amendment however there is still the problem regarding the “cyclic compound” phrase that Applicant appears to have ignored.  This is also relevant to the discussion below.
Applicant argues against the citation of Watanabe for the claimed polyvinyl alcohol resin because the copolymerization with lactone monomers is asserted as preventing the claimed cyclic structure.  However, Watanabe is cited in the present disclosure as producing the claimed cyclic structure (see [0022] of the present PGPub) and this is the basis for the 112 rejection above that Applicant has ignored.  Because the claims remain vague in this regard, and because the present disclosure indicates that Watanabe teaches the claimed resin with a cyclic structure, this aspect of the rejection is maintained, especially because Applicant has neither acknowledged the 112 problem with the claimed language nor explained how Watanabe teaches the claimed resin when cited in the present disclosure but fails to teach the claimed resin when cited in the above rejection.
Applicant also appears to ignore the citation to Kumaki (provide as an alternative to Watanabe).  If Applicant is asserting that Kumaki’s resin also lacks the cyclic structure for the same reason as Watanabe this is not persuasive because Kumaki teaches a different type of copolymerization than Watanabe and there is no evidence/declaration provided by Applicant related to the teachings of Kumaki. 
Applicant then argues against the citation to Oshita on the grounds that the rejection ignores the FT-IR method for measuring the claimed property and the aspects of Oshita cited by the Examiner do not correspond to the claimed property.  However, the portion of the present disclosure cited by Applicant only strengthens the rationale provided in the above rejection.  As explained in Applicant’s citation, and as explicitly recited in the present claims, the v1 and v2 values in the present property are “attributed to Si-O-Si bonds…and Si-OH groups” respectively.  Thus, the FT-IR property being claimed is based on the ratio of Si-O-Si bonds and Si-OH groups, and the rejection explains that the amount of Si-O-Si bonds and Si-OH groups taught by Oshita overlap values that would cause an FT-IR reading within the claimed range.  Applicant has not provided any technical reasoning to explain why the FR-IR property is independent of the amount of Si-O-Si bonds and Si-OH groups (such an explanation would contradict the portion of the present disclosure that is cited by Applicant). 
Applicant also argues that the silane monomers being hydrolyzed and condensed to form the polysiloxane may not be linear however Oshita explicitly teaches that the siloxane may be linear so this argument appears irrelevant (i.e., does not appear to have any bearing on the above v1/v2 property).
Applicant argues that the cited references are non-enabling with respect to the present claims but there is no explanation to support this argument. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787